AO 442 (Rev.ll/11)ArrestW arrant                                                                       1                 =



                                     U NITED STATES D ISTRICT C OURT
                                                             forthe
                                                   W estern DistrictofVirginia

                 United StatesofAm erica
                             V.                               )
                   Paulette G .TO LLER
                                                              )
                                                              )
                                                                       casexo.I.1a V J ;&
                                                              )
                                                              )
                                                              )
                          De#ndant

                                                 A R R EST W AR R AN T
To:      Any authorized law enforcementofficer

         YOU ARE COM M ANDED toarrestandbringbeforeaUnitedStatesmagistratejudgewithoutupnecessary delay
(nameofpersontobearrested) Paulette G.TOLLER                                                                                 ,
who isaccusedofan offense orviolation basedonthefollowing documenttiled with thecourt:

O lndictment           E
                       D Supersedinglndictment         (
                                                       D Information     E
                                                                         D Supersedinglnformation' V Complaint
O Probation Violation Petition          I
                                        D SupervisedReleaseViolation Petition     O Violation Notice I
                                                                                                     D OrderoftheCourt
Thisoffense isbriefly described asfollows:
  Possessionwith Intentto Distribute Schedule ll,111,and IV Controlled Substances,in violation ofTitle 21,Uni
                                                                                                            ted States
  Code,Section841(a)(1),(b)(1)(C),(b)(1)(E),and(b)(2)
  ObtainingControlledSubstancesbyFraud,inviolationofTitle21,UnitedStatesCode,Section843(a)(3)



Date:        07/09/2019
                                                                                   lssuing oA cer'
                                                                                                 ssignature
City and state:     Abingdon,Virginia                                  Pamela Meade Sargent,U.S.'
                                                                                                M agistrate Judge
                                                                                     Printed nameand title

                                                            R eturn
        Thiswarrantwasreceived on (date)                          ,and theperson wasarrested on (date
                                                                                                    ')
at(cit
     yandstate)

1)&t0:                                                                                                i
                                                                                  Arrestîng t?-f/i
                                                                                                 cer'
                                                                                                    ssignature

                                                                                     Pri
                                                                                       ntednameandtitle
